Citation Nr: 1421661	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for sickle cell anemia with bilateral sickle cell retinopathy prior to June 28, 2008, in excess of 40 percent from June 28, 2008 to February 28, 2010, and in excess of 30 percent from March 1, 2010.

2.  Entitlement to service connection for cholecystectomy, histoplasmosis, and blastomycosis to include as secondary to sickle cell anemia with bilateral sickle cell retinopathy.

3.  Entitlement to service connection for glaucoma with uveitis to include as secondary to sickle cell anemia with bilateral sickle cell retinopathy 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2007 the RO effectuated an August 2007 Board decision, which granted service connection for sickle cell anemia.  However, the RO characterized the disability to include bilateral sickle cell retinopathy and assigned a 30 percent rating, effective July 13, 2004.  In August 2008, the RO granted an increased rating of 40 percent for sickle cell anemia with bilateral sickle cell retinopathy, effective June 28, 2008.  The RO later found clear and unmistakable error in the August 2008 rating decision, however, and in December 2009 reduced the Veteran's disability rating to 30 percent, effective March 1, 2010.

The RO denied service connection for glaucoma and uveitis in August 2008.  In April 2009, the RO denied service connection for cholecystectomy and histoplasmosis.  The RO characterized the second disability as blastomycosis in the July 2010 statement of the case and the disability has since been referred to as blastomycosis (rather than histoplasmosis).  To avoid any further confusion the Board has recharacterized the disabilities on appeal to include both histoplasmosis and blastomycosis.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

In a May 2013 rating decision, the RO denied again service connection for glaucoma although this disability is presently on appeal.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record via a formal claim submitted in January 2011.  It appears that the Agency of Original Jurisdiction (AOJ) was in the process of adjudicating this claim but it is not clear where that claim is in the process.  At this time, the Board does not have jurisdiction over it, and it is referred to the AOJ for any further appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Preliminarily, the Board notes that the record is incomplete.  A May 2013 rating decision notes a VA examination in April 2013 pertaining to the eyes.  This examination is not in the claims file or in Virtual VA records or the Veterans Benefits Management System (VBMS).  The rating decision also refers to statements and adjudicative documents that are not in the physical or virtual record.  On remand, any temporary file that has been created should be added to the record, including any documents that have been generated and referenced in the May 2013 rating decision, in particular the April 2013 VA eye examination, as it is relevant to the claims on appeal.

Second, while the RO has combined the sickle cell anemia and bilateral sickle cell retinopathy disabilities, these are actually two separate disabilities rated under separate diagnostic codes.  It appears that the RO has assigned the 30 percent disability rating primarily on the basis of impairment from the retinopathy.  On remand, the AOJ should consider whether separate evaluations are in order. 

In addition Virtual VA records include multiple VA treatment records dated through 2014 which are relevant to the claims on appeal.  Relevant examinations pertinent to other claims of the Veteran also have been generated since the last SOCs in 2010.  There is no record showing that this information has been considered by the RO in relationship to the claims on appeal; and the Veteran has not waived RO jurisdiction over this evidence.  Therefore the Board cannot consider it in the first instance at present.

Now turning to the merits of the claims on appeal, the Veteran's representative submitted testimony at the January 2011 Board hearing suggesting that the Veteran's sickle cell anemia with bilateral sickle cell retinopathy had worsened.  The record shows these disabilities were last evaluated for compensation and pension purposes in June 2008 (for the eyes) and July 2010 (for hemic disorders).  Current examinations addressing the present severity of the Veteran's sickle cell anemia and bilateral sickle cell retinopathy are warranted.

With respect to the service connection claims for cholecystectomy and blastomycosis and histoplasmosis, secondary to service-connected disability, and glaucoma, secondary to service-connected disability, additional examination is warranted for these claims, as well.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any temporary file that has been created, including any documents that have been generated and referenced in the May 2013 rating decision, in particular the April 2013 VA eye examination at the Memphis VAMC.

2.  Ask the Veteran to identify and sign the proper release form for any additional treatment he has received for his sickle cell anemia, sickle cell retinopathy, cholecystectomy, blastomycosis, histoplasmosis, glaucoma, and uveitis, including any records from Methodist Hospital and from Dr. Raymond Jeffries, as noted in his Board hearing.  If the Veteran complies, make reasonable efforts to obtain copies of these records.  If any efforts are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

3.  Associate with the claims file or scan in Virtual VA any additional VA treatment records from the VAMC in Memphis dated since January 2014 pertinent to the claims on appeal.

4.  Thereafter, the Veteran should be afforded the appropriate examinations to determine the nature and etiology of any cholecystectomy, blastomycosis, histoplasmosis, glaucoma, and uveitis.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken.  

The examiners should review the entire record and provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any current cholecystectomy, blastomycosis, histoplasmosis, glaucoma, and uveitis were caused by his sickle cell anemia with bilateral sickle cell retinopathy and/ or splenectomy.
 
If the answer to the above question(s) is negative, please state whether it is at least as likely as not (50 percent or greater probability) that any current cholecystectomy, blastomycosis, histoplasmosis, glaucoma, and uveitis was aggravated (permanently worsened beyond the natural progression) by his sickle cell anemia with bilateral sickle cell retinopathy and/or splenectomy. 

The examiners must provide comprehensive reports including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for the appropriate VA examination to address the present severity of his sickle cell anemia.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to identify any impairment associated with the Veteran's sickle cell anemia to include the following:

(a)  Whether the sickle cell anemia is asymptomatic, established case in remission, but with identifiable organ impairment; or 

(b) with repeated hemolytic sickling crises with continuing impairment of health, or; 

(c)  with painful crises several times a year or with symptoms precluding other than light manual labor; or

(d)  with repeated painful crises, occurring in skin, joints, bones or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.

(e)  Also please state to what extent, if any, the Veteran's sickle cell anemia affects his employment.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for the appropriate VA examination to address the present severity of his bilateral sickle cell retinopathy by a licensed optometrist or ophthalmologist.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to identify any impairment associated with the Veteran's sickle cell retinopathy to include the following:

(a)  Evaluate the Veteran's visual impairment including identifying the disease, injury, or other pathologic process responsible for any visual impairment found; evaluate visual fields or muscle function only when there is medical indication of disease or injury that might be associated with visual field defect or impaired muscle function.  Unless medically contraindicated the fundus must be examined with the Veteran's pupils dilated. 

(b) Evaluate any impairment in central visual acuity in both eyes.

(c)  State whether there have been incapacitating episodes (i.e., periods of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider) due to the sickle cell retinopathy; and if so state the total duration during the past 12 months (i.e., at least one week, two weeks, four weeks, or six weeks).  

(d)  Also please state to what extent, if any, the Veteran's sickle cell retinopathy affects his employment.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, readjudicate the claims on appeal with consideration of all pertinent evidence added to the file and scanned into Virtual VA records since the last SOCs in 2010.  The RO should separate the evaluations for sickle cell anemia and bilateral sickle cell retinopathy and consider each disability under the relevant diagnostic code.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



